                                                                         FILED
                                                                           OCT 16 2019
              IN THE UNITED STATES DISTRICT COURT                      Cle'°!<, l:f.S District Court
                  FOR THE DISTRICT OF MONTANA                            D,stnct Of Montana
                                                                                  Missoula
                       MISSOULA DIVISION



COLIN MCWILLIAMS and ERIN                          CV 19-57-M-DWM
MCWILLIAMS,

                  Plaintiffs,
                                                          ORDER
     vs.

AGCO CORPORATION, BORDER
PLAINS EQUIPMENT LLC, and JOHN
DOES I-V,

                  Defendants,


BORDER PLANS EQUIPMENT, LLC,

                  Cross-Claimant,

    vs.

AGCO CORPORATION,

                  Cross-Defendant.


   The parties having filed a stipulation for dismissal pursuant to Rule 41(a),




                                      1
     IT IS ORDERED that the above-captioned cause is DISMISSED WITH

PREJUDICE, each party to pay its own costs. All pending motions are MOOT and

all deadlines are VACATED. The trial set for May 4, 2020, is VACATED.

     DATED this    {fe6-day of October, 2019.



                                                 lloy, District Judge
                                                  istrict Court




                                     2
